Citation Nr: 1308173	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the termination of VA disability compensation from November [redacted], 2005, through February [redacted], 2006, due to fugitive felon status, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, terminating VA disability benefits effective November [redacted], 2005, through February [redacted], 2006, based on fugitive felon status.  

The Veteran provided testimony before the RO in July 2007.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  On November [redacted], 2005, a warrant was issued by the St. Louis Police Department for the offense of "dangerous drugs," which, for VA compensation purposes, placed the Veteran in fugitive felon status.  

2.  On February [redacted], 2006, the Veteran pled guilty to a class C felony.  


CONCLUSION OF LAW

Termination of VA disability compensation due to fugitive felon status from November [redacted], 2005, through February [redacted], 2006, was proper.  38 U.S.C.A. §§ 5103A, 5107, 5313 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2012).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the notice requirements set forth above are not required because the issues presented involve 38 U.S.C.A. § 5313 and other VA regulations that contain their own specific notice provisions.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining pertinent evidence when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all necessary records from St. Louis law enforcement and state court.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002).  




Analysis

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  The implementing regulation, 38 C.F.R. § 3.665(n) provides: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC (Dependency and Indemnity Compensation) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.  

(2) For the purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State Law.  

(3) For purposes of paragraph (n) of this section, felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanor offenses that would be felony offenses under Federal Law.  

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child or dependent parent of a veteran.  

VA's Adjudication Procedure Manual provides additional guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid out-standing felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  See id at 16.1c.  

In the present case, the evidence demonstrates that a warrant was issued by the St. Louis, Police Department on November [redacted], 2005, for the offense of "dangerous drugs."  This warrant remained outstanding until the Veteran pled guilty to a class C felony on February [redacted], 2006.  Therefore, since the Veteran was the subject of a valid out-standing felony arrest warrant, he is presumed to have been a fugitive felon from November [redacted], 2005, through February [redacted], 2006.  See id.  

The Board recognizes that the Veteran has indicated that he was unaware that there was a warrant out for his arrest.  The evidence of record appears to support this assertion, as it appears the Veteran or his authorized representative went to court on three occasions during the time in question.  The United States Court of Appeals for Veterans Claims has addressed similar circumstances and found no merit in this argument.  In Mountford v. Shinseki, 24 Vet. App. 443 (2011), the Court determined that: (1) an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a veteran to be considered a fugitive felon, and (2) actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  

The Veteran's representative argued in a January 2013 statement that the Veteran's situation was clearly a perversion of the intent behind VA's fugitive felon statutes, in that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  It was argued that the Veteran was not fleeing, hiding or in any manner attempting to avoid being brought to justice.  

The above argument is not without agreement, as evidenced by the dissenting opinion of Chief Judge Kasold in Mountford.  The Chief Judge cited Black's Law Dictionary 741 (9th ed. 2009) for the premise that a fugitive is "[a] person who flees or escapes; a refugee."  It was noted that it was self-evident that one must have some knowledge of being wanted in order to be fleeing, and this is the understanding encoded in other provisions of Federal law.  See, e.g., 28 U.S.C. § 2466 (entitled "fugitive disentitlement," and providing that a person forfeits the use of the U.S. courts if he, inter alia, leaves the jurisdiction of the United States "after notice or knowledge of the fact that a warrant or process has been issued for his apprehension"); 18 U.S.C. § 921(a)(15).  However, this was the dissenting opinion and not in accordance with the majority's holding that actual knowledge of a warrant is irrelevant.  The majority holding of the Court is a mandatory authority with respect to Board decisions.  

Finally, the Veteran has argued that despite being in court on multiple occasions, nobody ever approached him about a warrant.  The Veteran's representative has argued that if neither the police nor the court system were aware of an outstanding warrant, how could it reasonably be expected that the Veteran would have been aware of the warrant.  It was argued that this essentially results in punishment against a combat Veteran and does not reflect consideration of the Equity and Good Conscience Standard.  Essentially, "[t]here shall be no recovery of payments ... or overpayments ... of any benefits under any of the laws administered by the Secretary whenever the Secretary determines that recovery would be against equity and good conscience ...."  38 U.S.C.A. § 5302(a).  

The Board is sympathetic to the situation of the Veteran.  However, he is essentially asking that the Board find relevance in his lack of actual knowledge - something that the Court has deemed to be irrelevant.  See Mountford, 24 Vet. App. at 448 (explaining that the term "fugitive felon" in the statute is a "term of art" and nowhere is it suggested that one must have knowledge).  The Board is bound by this decision and finds the arguments posed by the Veteran and his representative to lack merit.  The record clearly demonstrates that a warrant did in fact exist, and as such, there is nothing "against equity and good conscience" in this case.  

Accordingly, the Board finds that in the instant case, the Veteran was a fugitive felon due to an outstanding warrant from November [redacted], 2005, through February [redacted], 2006.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of disability compensation from November [redacted], 2005, through February [redacted], 2006, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


